Citation Nr: 9933406	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  94-28 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, his daughter, and his VA physician


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the veteran's claim for 
service connection for a psychiatric disorder, to include 
PTSD.  After the veteran filed a timely notice of 
disagreement and a statement of the case was issued, the 
veteran filed timely substantive appeal on the issues of 
service connection for PTSD.  


FINDINGS OF FACT

1.  The veteran was not involved in combat.

2.  There is medical evidence of a diagnosis of PTSD but 
there is no diagnosis of PTSD which is based on a verified 
inservice stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for PTSD is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See 
Murphy v. Derwinski 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim which is not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to that claim.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. § 1110.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

VA regulations recognize that symptoms attributable to PTSD 
often do not appear in service.  Service connection for PTSD 
requires (1) medical evidence establishing a diagnosis of the 
condition, (2) credible supporting evidence that the claimed 
in-service stressor actually occurred, and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy, and the claimed stressor is related to that 
combat, the veteran's lay statements alone may establish 
occurrence of the claimed in-service stressor, in the absence 
of clear and convincing evidence to the contrary and provided 
that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service.  38 C.F.R. § 3.304(f).  Where the claimed stressor 
is not related to combat, "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot as 
a matter of law, establish the occurrence of a noncombat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

Service medical records noted no complaints of or treatment 
for a psychiatric disorder.  The records do not contain a 
separation examination report.  The veteran's service 
personnel records indicate that his military occupational 
specialty (MOS) was as a helicopter repairman and that he 
served with the 507TC2/17CAV. 101st ABN Division (AMBL) 
between February and December 1970.  The awards and 
decorations listed on his DD-214 include the Army 
Commendation Medal and the Bronze Star without the "V" 
device.  Additional service personnel records indicate that 
the veteran was awarded the Republic of Vietnam Gallantry 
Cross with Palm Unit Citation, the Republic of Vietnam 
Campaign Ribbon, and a number of other decorations awarded by 
the Republic of Vietnam.  

Medical evidence indicates that in November 1991, the veteran 
was found suffering from amnesia after going missing from his 
home for two weeks.  Since that time, the veteran has been 
unable to recall many details of his life, including his 
service experiences.  The veteran indicates that, with the 
help of others, he has been able to piece together aspects of 
his service experiences and, with therapy and hypnosis, he 
has been able to vaguely recall certain events in service.  
He has, however, been unable to recall specific dates, names 
and locations of these events.  He maintains that he was a 
helicopter crew chief, repairman and door gunner in Vietnam, 
and that his duties involved flying missions into combat 
areas, firing upon and killing enemy troops, and coming under 
enemy fire.  

The Board notes that, other than the veteran's statements, 
there is no corroborating evidence to substantiate his claim 
that he was involved in combat, such as statements from 
service colleagues.  The service personnel records do not 
indicate that the veteran served as a crew chief or door 
gunner and do not indicate a combat MOS.  In addition, the 
veteran has not been awarded any combat citations or 
decorations.  In an effort to corroborate his claim, the 
veteran has submitted excerpts from unit histories to show 
that his unit was involved in combat.  In addition, the RO 
obtained additional, and more detailed, unit histories from 
the then U.S. Army and Joints Services Environmental Support 
Group (ESG), now known as the U.S. Armed Service Center for 
Research of Unit Records (USASCRUR).  While the unit 
histories show that members of the 101st Airborne Division, 
2nd Squadron, 17th Cavalry, were involved in a number of 
offensive combat operations during the veteran's period in 
Vietnam, these records do not show that the veteran 
personally participated in such combat.  The service 
personnel records show that the veteran was a helicopter 
repairman.

The veteran has also submitted handwritten correspondence 
dated in June 1993 from an individual whose name, 
unfortunately, is illegible.  The writer details the duties 
of a helicopter crew chief in Vietnam and states that combat 
assaults and coming under fire were common for a helicopter 
crew chief.  The Board notes, however, that the writer does 
not state that the veteran was himself a helicopter crew 
chief, or that the writer knew the veteran in service and can 
confirm that the veteran was involved in combat.  The veteran 
has submitted no other lay evidence in support of his claimed 
inservice stressors.

In view of the service records that do not indicate that the 
veteran was involved in combat, and the lack of evidence to 
corroborate the veteran's assertion that he was, the Board 
finds that the veteran was not involved in combat.  See 
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 145 
(1997).

Since the veteran was not involved in combat, any stressor 
supporting a diagnosis of PTSD requires corroboration.  While 
the record does indicate that the veteran has been diagnosed 
with PTSD on more than one occasion, these diagnoses were not 
based on verified stressors.  

In numerous statements to the Board, in psychiatric reports, 
and during his May 1993 personal hearing, the veteran has 
reported that he was exposed to numerous stressors as a 
helicopter crew chief, repairman and door gunner in Vietnam.  
These stressors include witnessing a fellow soldier get 
decapitated by the rotating blades of a helicopter, flying 
missions into combat areas, firing upon and killing enemy 
troops, coming under enemy fire, rescuing and assisting in 
the treatment of wounded and dying U.S. serviceman, and, 
after such rescue missions, cleaning out his helicopter of 
blood, scraps of clothing, and body parts.  In addition, the 
veteran's father, with whom the veteran had a very close 
relationship, passed away while the veteran was in Vietnam, 
and the veteran left abruptly to return home for the funeral.

A December 1991 VA hospitalization report contained a 
diagnosis of disassociative disorder, not otherwise 
specified.  The report indicated that the veteran had 
recently wandered away from home and had been found two weeks 
later, suffering from complete long term memory loss, 
retrograde amnesia, and could not remember significant past 
historical events "such as being in the Viet Nam war."  
Treatment records from January 1992 noted that, with the help 
of his family, the veteran had "relearned a lot about his 
family, friends and his past, in general."  He was treated 
with hypnotherapy and supportive therapy and by the end of 
his hospitalization he reported the return of several 
spontaneously regenerated memories.  On one occasion, during 
hypnotherapy, he "awakened from the trance-like state with a 
start, after visualizing a very disturbing image of past 
military violent experience involving the death of a comrade 
that he knew well."  The veteran was diagnosed with 
psychogenic fugue and was given a provisional diagnosis of 
PTSD.  

The veteran received a VA psychiatric examination in February 
1992.  He reported that personal historical information had 
been provided to him by his wife and family.  He said that he 
had been a helicopter crew chief and that he had frequent 
thoughts and dreams about Vietnam related events.  He said he 
had images of "being engulfed in flames, bullets coming at 
me, people getting hurt, people with body parts missing, 
picking up troops and a helicopter blowing up, someone cut up 
by a helicopter blade."  He was diagnosed with psychogenic 
fugue with PTSD symptoms.  

The veteran submitted a psychiatric evaluation report, dated 
in April 1992, and prepared in connection with his claim for 
Social Security benefits.  The diagnosis was PTSD and 
psychogenic amnesia.  An August 1992 private psychological 
evaluation, also prepared in connection with the veteran's 
claim for Social Security benefits, noted that the veteran 
reported combat experiences as a helicopter crew chief 
involving seeing a helicopter explode and transporting dead 
bodies.  The veteran was unable to recall any specific dates, 
names, or events.  The diagnosis was PTSD.  

In September 1992, the veteran's VA physician wrote a letter 
detailing the veteran's condition.  The physician stated that 
hypnotherapy had revealed the presence of combat experiences 
that were intense and traumatic.  In addition, the veteran 
suffered from traumatic memories involving the loss of his 
father while the veteran was serving in Vietnam, as well as 
the loss of his brother shortly after the veteran's 
separation from service.  According to the physician, details 
of these events were being repressed by means of his amnesia, 
and attempts to recall such details caused intense emotional 
pain and discomfort.  The physician concluded that the 
veteran's "psychogenic fugue, hysterical dementia and 
developing syndrome of [PTSD] are all directly related to 
intense combat experience and to the sudden bereavement of 
his father and later on of his brother.  Issues of 
complicated grief are entwined with the issues of combat-
related traumatic stress."

Correspondence dated in March 1993 from Paul Streufert, 
M.S.W., stated that the veteran had no memory of events prior 
to November 1991 other than vague memories of serving in 
Vietnam as a helicopter crew chief, seeing another helicopter 
explode, and experiencing "anger, scare [sic], and grief."  
The veteran's wife indicated that prior to his memory loss, 
the veteran would have drastic mood swings, sleep problems 
and nightmares, periods of explosive anger, and extended 
periods of depression with increased alcohol consumption in 
the months leading up to November 1991.  Mr. Streufert gave a 
diagnosis of PTSD. 

Correspondence dated in April 1993, from the veteran's VA 
physician essentially reiterated the same facts as his 
September 1992 letter.  The physician found that the veteran 
had a severe case of PTSD.  

VA treatment records from May 1993 noted that the veteran had 
recently been thinking about the name "[redacted]," and his wife 
remembered that the veteran had mentioned his name in the 
past.  The veteran believed that this was the name of the 
individual who had been decapitated by the helicopter blade.  

At his May 1993 personal hearing, the veteran indicated that 
he still suffers from "a considerable amount of amnesia," 
and that some of his testimony was based on what he had been 
told by others, while some was based on his own records.  He 
said that helicopter maintenance is part of the job of a 
helicopter crew chief, but that his records would not 
necessarily show that he was a helicopter crew chief, only 
that he was a helicopter repairman.  He said that, as a 
helicopter crew chief, he was in charge of the crew and the 
helicopter, second only to the pilot, and that, from his 
therapy sessions, he had come to recall that his duties 
involved helicopter repair, fixing bullet holes, changing 
engines and transmissions, transporting troops to and from 
combat areas, running ammunition out to the troops, and 
firing machine guns. 

The veteran's treating physician testified that, essentially, 
although much of the veteran's memories had been rekindled by 
therapy and hypnosis, the veteran was currently able to 
remember the events described.  The veteran then testified 
that he remembered the death of a service colleague in 
Vietnam who was decapitated by a helicopter blade.  He said 
that he had trained the man to be a helicopter crew chief in 
a UH1 helicopter, but that the man was then transferred to a 
much smaller observation helicopter.  The veteran said that 
while a person could stand erect when getting out of the UH1 
without his head being close to the blades, this was not 
possible on the smaller aircraft.  He said that the man had 
stood up getting out of the observation helicopter and the 
rotor blades struck him in the head.  The veteran testified 
that his reaction at the time was anger because the man 
should have known not to stand erect, and that he also had 
feelings of guilt.  He initially said that he could not 
remember the man's name, or the time of year, only that the 
death occurred in 1970.  Upon further questioning, however, 
he said "I remember one name and I don't know how it is 
associated with this.  I believe his last name is [redacted] or 
something like that, I am not sure."

The veteran further testified that he fired on enemy troops 
on several occasions, that his helicopter was fired on on 
many occasions, that there were several forced landings, and 
that on many occasions, he had to repair holes in the 
helicopter.  He also testified that he often transported 
troops into combat areas and took out the wounded and dying 
and that "the wounded would range from slight wounds to not 
having any legs left or arms."  He said that he would help 
in the treatment of the wounded during transportation by 
giving them shots of morphine, and that after such flights, 
he remembered that there would be blood, body parts and 
fragments of clothes left in the helicopter.  He said that he 
would have dreams about picking up the wounded, and 
flashbacks about washing out the helicopter, seeing blood mix 
with the water and witnessing sights such as "some fellows 
fingers would be washed out of the helicopter."

The physician testified that, to his knowledge, the veteran's 
nightmares and flashbacks were not present prior to his being 
hypnotized but developed several months later.  The veteran's 
wife testified that they have been married since 1971, and 
that the veteran had been having nightmares and other 
symptoms for the past 20 years.  The veteran's daughter 
testified that the veteran "had a lot of anger and 
anxiety."  The physician testified that these symptoms were 
consistent with PTSD.  

The physician further testified that the veteran had once 
recalled an incident when his helicopter landed in the middle 
of a heavy fire-fight, picked up some wounded soldiers and 
transported them to hospital, and after unloading the 
wounded, the veteran became aware "of some pain, burning, 
stinging sensation, [he] was aware of feeling warmth, liquid 
warmth" and that he subsequently passed out.  He was 
subsequently reassured by a base physician that he had a 
wound with some blood loss, but that this was not serious, 
and "some hours later he went back to his helicopter and 
continued with another mission."  The physician indicated 
that he intended to see if the veteran had any scars or 
wounds on his body that might be evidence of a service 
injury, and said that it was his belief that the veteran's 
DD-214 showed that the veteran had been awarded the Purple 
Heart.  The veteran's service representative clarified that 
the veteran had not been awarded the Purple Heart.

During the personal hearing, the hearing officer explained to 
the veteran the need to provide specific information, such as 
names and dates of incidents, in order that these might be 
verified.

In a statement dated in May 1993, the veteran's pastor said 
that the veteran had disappeared in November 1991 and when he 
returned, "he was like a completely different individual," 
and that, due to some psychological trauma, "he has been 
unable to resume his place in society."  

Correspondence from ESG dated in June 1993, noted that, in 
order to conduct more detailed research of the veteran's 
stressors, the veteran should "provide us with specific 
combat incidents including the date to within seven days, 
place and type [of incident], and full names of friends 
killed or wounded."  ESG further suggested that the veteran 
contact the National Archives and Records Administration 
(NARA) in order to obtain company, battalion, brigade or 
division level records.  The RO contacted NARA in September 
1993.  A response was received that same month stating that 
there were approximately 19, 000 pages of records pertaining 
to the 2nd squadron, 17th Cavalry during the years 1968 to 
1971, and that the RO should identify which records it was 
seeking.  

In November 1993, the veteran was awarded Social Security 
disability benefits due to PTSD and amnesia.  The medical 
records from this decision have been obtained and added to 
the claims folder.

In January 1994, the veteran submitted records he had 
obtained from NARA, as well as correspondence from NARA, 
addressed to the veteran.  The letter stated that the veteran 
had indicated that he had been seeking information regarding 
a casualty that had occurred in July 1970, and that NARA was 
therefore enclosing "photocopies of two printout pages for 
deceased casualties coded as in the 101st Airborne Division, 
who died during July 1970."  The accompanying list consisted 
of two pages of very fine print with a total of approximately 
170 names, although a few entries occurred twice.  A review 
of the list reveals that the name "[redacted]" is not included.  
The veteran maintained that the high number of deaths during 
the month indicate that his unit was involved in combat.  He 
did not indicate that he recognized any of names listed.  

In April 1995, the veteran submitted a document from the 
National Veterans Legal Services Project, a stressor 
statement, and correspondence from a private physician.  The 
document from the National Veterans Legal Services Project 
was an informational pamphlet informing the veteran of the 
steps necessary to complete a successful claim for service 
connection for PTSD.  The document indicated that, in order 
to obtain verification of one's stressors from ESG, a 
claimant should provide among other things, the type, place 
and date of the specific stress incident(s) claimed, and, if 
possible, the names of other persons involved in or aware of 
the incident(s).  The veteran's accompanying stressor 
statement reported witnessing a fellow soldier get 
decapitated by the rotating blades of a helicopter, flying 
missions into combat areas, firing upon and killing enemy 
troops, coming under enemy fire, rescuing and assisting in 
the treatment of wounded and dying U.S. servicemen, and, 
while it is somewhat unclear, possibly participating in the 
abuse of enemy prisoners.  The stressor statement, however, 
does not contain any specific names or dates.  Finally, the 
letter from the private physician noted that the veteran 
suffered from severe PTSD due to combat incidents in Vietnam.   

VA treatment records document repeated hospitalizations 
between January 1995 and June 1996.  The veteran was first 
admitted in January 1995 with Axis I diagnoses of PTSD, 
severe, alcohol and drug dependence in remission, and 
dissociative disorder, not otherwise specified.  The report 
noted that the veteran's stressors included the following: 
Picking up dead bodies, seeing blood and body parts inside 
the helicopter, and washing the carnage out of the 
helicopter; witnessing the decapitation of one crew member by 
a helicopter blade; seeing his helicopter come under fire, 
and seeing "streams of blood flying out the helicopter as 
certain crew members were killed."  The veteran was 
discharged in March 1995 but returned to the hospital from 
July to September 1995, following the suicide of his youngest 
daughter.  He was hospitalized twice more, from January to 
March 1996, and from April to June 1996.  On all of these 
occasions he was diagnosed with PTSD.  Treatment records from 
April 1996 noted that the veteran scored highly on various 
PTSD psychological tests, and that such test results 
"presumably were answered on the basis of those memories 
which had been reconstructed or recovered through hypnosis."  
The treating physician noted further that "it is known that 
hypnosis is not going to recover accurate memories, but 
because of the highly suggestible nature of the process, any 
memories recovered under hypnosis are questionable."  

A July 1997 VA psychiatric examination report contained a 
diagnosis of PTSD based on unspecified combat experiences in 
Vietnam.  

In a September 1997 statement, the veteran said that, in part 
due to the passage of time, as well as due to his memory loss 
in 1991, he is unable to remember the name of the man who was 
decapitated by the helicopter blade.  He further stated that 
it was impossible to provide the dates when he transported 
wounded and dying soldiers and when he had to wash blood out 
of his helicopter as this occurred "whenever we went into 
heavy combat."  He said that the battles his unit were 
engaged in are documented in the unit histories he submitted 
previously, and in the documents obtained from USASCRUR.  In 
addition, he said that "each time you ask for more 
information only makes things worse and dredges up more past 
memories which I am trying to keep at bay."  

In October 1997, the veteran submitted a statement from a 
social worker who said that the veteran had been 
participating in an aftercare program for the past year and a 
half

In an April 1998 statement, the veteran's VA physician 
defended the veracity of memories recovered through hypnosis.  
The physician maintained that, given the fact that, in 
December 1991, the veteran had been suffering from a fugue 
state, hypnosis was "a recommended intervention.  It is not 
novel, nor is it risky.  I was well trained in its use.  I 
was also well aware of the possibility of eliciting 
distortion and resistance from the patient."  The physician 
further reported that hypnotic sessions were conducted only 
intermittently, and that much of the events that the veteran 
has been able to recover from his past life came from 
conversations with friends and family members, and from using 
once-familiar objects to rekindle memories, including a 
squadron yearbook with pictures of the veteran and his 
squadron members.  The physician stated that "most of the 
middle part of therapy was done without hypnosis," and that 
during this period, the veteran began to recover memories of 
childhood trauma, which was later corroborated by other 
family members.  The physician conceded that there was only 
indirect corroboration of any military trauma.  

The VA physician asserted that the veteran recalled that he 
had flown many missions as a crew chief.  The physician 
reported that the veteran had obtained a position description 
of the job of a helicopter mechanic, and had spoken with many 
other veterans at the Veteran's Center, and that "both 
indicated that combat duty on the helicopter was common in 
his position."  The veteran had attempted to obtain 
additional corroboration of his own combat involvement 
without success, and, the physician noted, the veteran's 
attempts to recall more details caused him to be 
"overwhelmed with PTSD symptoms and would require 
hospitalization."  The physician pointed out that the 
veteran has been evaluated by several experts in PTSD and 
that "[a] doubt about the validity of his disorder has never 
been raised by these evaluators.  On the contrary, he has 
been seen as a most difficult to treat case because of the 
extreme severity of his disorder."  The physician concluded 
by stating that the veteran "clearly has PTSD secondary to 
his combat experiences in Vietnam."

As noted above, one of the three governing legal criteria 
necessary to establish a claim for service connection for 
PTSD is medical evidence establishing a diagnosis of the 
condition.  The Board notes that the veteran has consistently 
been diagnosed with PTSD.  While some of the medical reports 
containing such a diagnosis listed specific incidents, such 
as witnessing the decapitation of a fellow serviceman by a 
helicopter blade, and seeing a helicopter explode, other 
stressors mentioned have been general, such as "combat in 
Vietnam."  None of these reports, however, contained 
reference to verifiable stressors that would support a 
positive diagnosis. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that a diagnosis of PTSD, related to 
service, based on an examination which relied upon an 
unverified history, is inadequate.  West v. Brown, 7 Vet. 
App. 70, 77 (1994); See also Wilson v. Derwinski, 2 Vet. 
App. 614 (1992).  Accordingly the diagnoses of PTSD, based as 
they are on unverified in-service stressors, are inadequate 
for a grant of service connection. 

The Board notes that, while the veteran has indicated that he 
remembers the name "[redacted]," and believes that this 
individual died in July 1970, the list of casualties from the 
101st Airborne for July 1970, obtained from NARA, does not 
include such a name.  Correspondence from ESG, now known as 
USASCRUR, indicates that additional detail is necessary in 
order to confirm the veteran's stressors.  The veteran has 
been notified of the necessity for providing specific, 
verifiable information, and he has repeatedly indicated that 
he is currently unable to recall more detail than already 
provided, and that efforts to do so exacerbate his symptoms.  
In January 1999, the RO once again sent the veteran a letter 
requesting specific details of his stressors, and he declined 
to respond.  The Board is satisfied that the duty to assist 
has been satisfied in this case.

VA treatment records from the veteran's April 1996 period of 
hospitalization cast doubts upon the reliability of memories 
obtained through hypnosis.  The veteran's VA physician, in 
April 1998, defended the use of hypnosis in the veteran's 
case, and the validity of the veteran's memories.  However, 
the relevant issue is not how the veteran's memories were 
obtained but whether those stressors that the veteran is able 
to remember are verifiable.  See West, 7 Vet. App. at 77; See 
also Wilson, 2 Vet. App. 614.  It is again pertinent to point 
out that the veteran has consistently given  psychiatrists a 
history of combat service and of being a helicopter crew 
chief while in Vietnam, but the service personnel records do 
not reveal that he had combat duty and show that he was a 
helicopter repairman.  The physician who testified in the 
veteran's behalf in May 1993 indicated that he was under the 
impression that the veteran had sustained a gunshot or shell 
fragment wound while in Vietnam; the service personnel and 
medical records show no such injury.  The name of a casualty 
that was provided by the veteran was not verified.  The 
veteran has otherwise not provided enough specific 
information to verify any of his other claimed stressors.   

In the event that the veteran is able to remember more 
details concerning his alleged stressors, the Board would 
encourage him to submit an application to reopen his claim.  
However, given the fact that the his current alleged 
stressors have not been verified, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to service connection for PTSD.  The Board 
finds further that the evidence of record is not so evenly 
balanced so as to raise a doubt as to any material issue and 
hence the benefit of the doubt rule is not for application.  
38 U.S.C.A. § 5107.  Accordingly the veteran's claim is 
denied.  



ORDER

Entitlement to service connection for PTSD is denied.





		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals


 

